Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim has been cancelled; Claims 1-2 and 4-7 are amended; Claims 8-11 are withdrawn from consideration as non-elected claims, claims 1-2 and 4-7 remain for examination, wherein claim 1 is an independent claim. 
Allowance Subject matter
Claims 4-5 includes allowable subject matter.  
Claims 4-5 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed properties related to the steel sheet with the claimed microstructures as claimed in the instant invention.
Notes: these claims are still rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1), which can be overcome by proper terminal disclaimer. 
Status of Previous Rejections
Previous objection of claim 1 because of the informalities is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/22/2021.
Previous objection of claim 3 because of the informalities is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/22/2021.

Previous objection of claims 1-2 and 6-7 under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2016/001889 A1, corresponding to US 10,844,455 B2, thereafter US’455) in view of Jin et al (US-PG-pub 2011/0083774 A1, thereafter PG’774) is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/22/2021.
Previous objection of claim 3 under 35 U.S.C. 103 as being unpatentable over US’455 in view of Matsuda et al (US-PG-pub 2011/0048589 A1, thereafter PG’589) is withdrawn since this claim has been cancelled in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/22/2021.
Previous objection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over US’455 in view of Futanura (US 8480819 B2, thereafter US’819) is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/22/2021.
Previous objection of claims 1-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1) is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/22/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2016/001889 A1, corresponding to US 10,844,455 B2, thereafter US’455) in view of Matsuda et al (US-PG-pub 2011/0048589 A1, thereafter PG’589).
Regarding claims 1-2, US’455 teaches a high-strength steel sheet having a tensile strength of more than 1100 MPa and a yield strength of more than 700 MPa, a uniform elongation UE of at least 8.0% and a total elongation of at least 10% (Title, Abstract, and claims of US’455), which reads on the ultra-high-strength steel sheet as recited in the instant claims. The composition comparison between composition ranges and prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the m or less and included in the auto-tempered martensite is 5x104 or more per 1 mm2. (Abstract, examples and claims of PG’589), which overlap the claimed precipitates size 
Element
From instant Claim 1 (in wt%) 
#H166 in table 1 of US’455 (wt%)
Within range
(in wt%)
C
0.05-0.2
0.2
0.2
Si
2.0 or less
1.6
1.6
Mn
4.1-9.0
5
5
P
0.05 or less (>0)
0.02 or less
0.02 or less
S
0.02 or less (>0)
0.01 or less
0.01 or less
Al
0.5 or less (>0)
0.03
0.03
N
0.02 or less (>0)
0.01 or less
0.01 or less
Fe
Balance + impurities
Balance + impurities
Balance + impurities
At least one
Ti: 0.1 or less
Nb: 0.1 or less
V: 0.2 or less;
Mo: 0.1 or less
Ti: 0.1 or less
Nb: 0.1 or less
V: 0.3 or less;
Mo: 0.05 or less
Ti: 0.1 or less
Nb: 0.1 or less
V: 0.3 or less (overlapping 0.2 or less);
Mo: 0.05 or less

Microstructure (vol.%)
#14 in table II of US’455 (Vol.%)

RA
10-30
23
23
Annealed M
50 or more
77
77
Other phases
20 or less
Trace amount
Trace amount
Equation 1
C/12+Ti/48+Nb/93
+V/51+Mo/96
0.015 or more
About 0.017
About 0.017

From instant Claim 2 (in wt%)


At least one of
Ni:1 or less
Cu: 0.5 or less
Cr: 1 or less;
Sb: 0.01-0.1
Ni: 0.1 or less
Cu: 0.2 or less
Cr: 0.1 or less;
Mo: 0.05 or less
Ni: 0.1 or less
Cu: 0.2 or less
Cr: 0.1 or less;



.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 4-7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1) in view of PG’589.  
Regarding instant claims 1-2 and 4-7, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-14 of copending m or less and included in the auto-tempered martensite is 5x104 or more per 1 mm2. (Abstract, examples and claims of PG’589), which overlap the claimed precipitates size and distributions. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the size and amount of precipitates as demonstrated by PG’589 for the steel sheet of claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1) in order to obtain both high strength and formability (Abstract and claims of PG’589). Thus, no patentable distinction was found in the instant claims compared with claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1) in view of PG’589.
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.
Response to Arguments
Applicant's arguments filed on 11/22/2021 with respect to Claims 1-2 and 4-7 have been fully considered but they are moot in view of the new ground rejection above. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has stated as above. 
The summarized of the Applicant’s arguments:
There is no reason and motivation to combine PG’589 with US’455 since US’455 teaches away of forming carbides in the alloy (Referring to Col.4, ln.56 to Col.5, ln.17; Col.7, lns.15-32 of US’455) .
In response
Regarding the Applicant’s argument, the Examiner disagrees with the Applicant’s argument since Firstly, there is no disclosure in US’455 to exclude forming carbides in the alloy. For example: “Delay formation of carbides since adding Al and/or Si (Col.4, ln.56 to Col.5, ln.17 of US’455) or without forming significant amount of bainite and/or of carbides (Col.7, lns.15-32 of US’455)” does not mean excluding carbides in the alloy. Secondly, forming carbides depend on the alloy composition and manufacturing process. Secondly, US’455 not only teaches all of the essential alloy elements as claimed in the instant claims, but also specify that: “Micro alloying with Nb, Ti, and V is possible in this concept but Ti content must be less than 0.1%, the Nb content less than 0.1%, and the V content less than 0.3%” (Col.5, lns.25-28 of US’455), which overlaps the claimed optional elements including Mo, Nb, Ti, and V as recited in the instant claim 1. PG’589 specify the mean number of precipitated iron-based carbide grains each having a size of 5 nm or more and 0.5 m or less and included in the auto-tempered 4 or more per 1 mm2 In order to obtain both high strength and formability (Abstract, examples and claims of PG’589), which provides persuasive motivation to combine PG’589 with US’455.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734